Opinion by
Mb. Justice Heydbick,
The plaintiff was elected to the office of coroner of Schuylkill county, at the general election in 1889, and entered upon his official duties on the first Monday of January, 1890. By the then last federal census the population of that county was 129,974, and that must, in the absence of any legislative provision for otherwise ascertaining the fact, be deemed and taken to have been the population at the time of the plaintiff’s election and induction to office: Luzerne County v. Glennon, 109 Pa. 564. By the federal census, taken as of the first day of June, 1890, it appears that the county at that date contained over 150,000 inhabitants. Out of these facts arises the ques*214tion whether the plaintiff, upon the ascertainment of the fact that the population exceeded 150,000, became subject to the provisions of the act of March 31, 1876, passed to carry into effect § 5 of art. XIV of the constitution, or whether he was entitled to continue to receive the fees appointed by law to be paid to him at the time of his election. The solution of this question depends upon the proper construction of the section of the constitution just referred to, which ordains that “ the compensation of county officers shall be regulated by law,” and that, “ in counties containing over 150,000 inhabitants, all county officers shall be paid by salary.”
It is a familiar canon of construction that one part of a statute must be so construed that the whole may, if possible, stand; and this is equally applicable to the construction of the organic law of the commonwealth. A single provision may not be selected out of several relating to the same subject, and full literal meaning given to its words without reference to the qualifying effect of other provisions, and thus produce an apparent repugnance of one provision to another. On the contrary, all the provisions relating to a particular subject, and all others qualifying such provisions, no matter where they may stand in the constitution, are to be grouped together, when considering such subject, and so read that they may blend or stand in harmony, if that can be done without violence to the language. The subject now under consideration is the compensation of county officers. The mandate of § 5 of art. XIV, which relates to that subject, is that such compensation shall be regulated by law. Any limitation upon the law-making power upon this subject, though appropriately placed in the article upon legislation, would necessarily be a qualification of this mandate, and should be read in connection with it. Such limitation is found in § 13 of art. Ill, which ordains that “ no law shall extend the term of any public officer, or increase or diminish his salary or emoluments, after his election or appointment.” Reading so much of the two sections as relate to the subject under consideration together, they are literally as follows : “ The compensation of county officers shall be regulated by law, (and) in counties containing over 150,000 inhabitants all county officers shall be paid by salary; (but) no law shall increase or diminish his (a public officer’s) salary or emoluments *215after his election or appointment.” No paraphrase of this language can make it any plainer as applicable to the present case. When the plaintiff was elected to the office of coroner of Schuylkill county, the emoluments of that office were certain fees prescribed by law. At that time the salary act of 1876 had no application to him or to his office. To give it such application after part of his term had expired, and thereby take away his fees and substitute therefor a salary less than the aggregate amount of the fees authorized when he accepted the office, is to diminish his emoluments by law after his election, and the result is precisely the same as it would have been if the law had been passed after his election. The prohibition has no relation to the time of the passage of the law, but is directed against any change of' salary or emoluments of an officer after his election. No doubt the abuse of legislative discretion, witnessed in the enactment of laws extending official terms and increasing the emoluments of office in response to the demands of organized office holders, was one of the considerations that moved the adoption of § 13, art. Ill, but it furnished no reason for that part of the section which forbids a diminution of the emoluments of an office after the right to the office has attached. A sense of the manifest justice, on the one hand, of continuing to an officer the compensation prescribed by law at the time of his acceptance of office, and, on the other hand, of holding him to the performance of his official duties for what, in an equitable sense, might be regarded as an agreed consideration, as well as of the inconvenience of a transition from the fee system to that of salaries in the middle of a term and year, may well have had an influence in molding this section.
The judgment of the court below is reversed, and judgment entered in favor of the plaintiff upon the case stated.